Title: To Thomas Jefferson from Steuben, 19 February 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
Chesterfield Ct Ho. 19th. feby 1781

I have the honor to inclose your Excellency Copy of a Letter I have just received from General Greene.
The absolute necessity of supporting him and consequently of calling out the Militia makes me extremely apprehensive that it will prevent the drafting the Recruits. The time fixed for this is the 10 of March. Before this time there may be a necessity of ordering out a part of every County. Should this happen not a Recruit will be drafted and our whole dependance will be on Militia.
This consideration urges me to submit to your Excellency if it would not be proper to order the Lieutenants of those Counties whose Militia are now at home to draft their Recruits immediately. If you approve this the Officers are ready and shall be sent to the places of Rendezvous immediately.
With great regard & respect I am Your Excellencys most Obedt Servt.,

Steuben Maj: Gen.

